DETAILED ACTION
This action is in response to Applicant's communication filed on 2/11/2021.

Allowable Subject Matter

Claims 2-3, 5-10, 12-14, 16-19 and 22 are allowed.

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the change and/or additional be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee. 
Examiner contacted Applicant’s representative, Mr. Brian Tufte (reg. no. 38,638) on Feb 23, 2021 and discussed a potential amendment with independent claims to result in allowability of the case.  Subsequently, Applicant agreed to the Examiner’s amendment listed below.

The application has been amended as follows:

Listing of Claims:

1.	(Canceled)


detecting a plurality of events associated with an operation of a building, wherein each of the plurality of events is associated with a corresponding abnormality in the operation of the building, wherein the corresponding abnormality has an associated severity and/or urgency;
	storing information regarding the plurality of events including a location in the building for each of the plurality of events and the severity and/or urgency of the abnormality associated with each of the plurality of events;
	displaying a timeline on a graphical display, wherein the graphical display also displaying at least part of a model of the building;
	selecting a span of time; 
wherein upon a selection of the span of time, displaying an icon at each of two or more locations in the model of the building, each icon representing one or more of the plurality of events that occurred during the selected span of time and is placed in the model of the building to correspond to where the one or more events represented by the icon occurred in the building, wherein each icon displays one or more numerical statistics based at least in part on the one or more events represented by the icon 
displaying one or more indicators along the timeline, wherein each indicator corresponds to one or more of the plurality of events and each indicator is placed to show when the corresponding one or more of the plurality of events occurred in time along the timeline; and
wherein each of the one or more indicators along the timeline are configured to visually represent the severity and/or urgency of the abnormality associated with the corresponding event.

3.	(Previously Presented) The method of claim 2, wherein the model comprises a three-dimensional model of the building.

	4.	(Canceled)

5.	(Currently Amended) The method of claim 2, wherein selecting the span of time includes selecting the span of time using the timeline.

6.	(Currently Amended) The method of claim 2, wherein the timeline includes a playback function that when activated plays back those events that occurred during the selected span of time.

7.	(Currently Amended) The method of claim [[4]] 2, wherein the one or more 

8.	(Previously Presented) The method of claim 7, wherein the count value is displayed at a location in the model that corresponds to the particular location with the building.

9.	(Currently Amended) The method of claim [[4]] 2, wherein selecting the span of time includes selecting a start time and selecting an end time along the timeline.

10.	(Currently Amended) The method of claim 9, wherein the one or more 

11.	(Canceled)

12.	(Currently Amended) A computing device, comprising:
a user interface including a display;

an I/O module for receiving events from a building management system;
a controller operatively coupled to the display, the memory and the I/O module, the controller configured to:
store information regarding each of a plurality of events received from the building management system via the I/O module, including a location in the building for each of the plurality of events;
receive a selection of a span of time from a user via the user interface; 
determine a plurality of numerical statistics based on the plurality of events that occurred during the selected span of time;
display a timeline and at least part of the model of the building on the display; 
display a bubble at each of two or more locations in the model of the building, each bubble representing one or more of the plurality of events and is placed in the model of the building to correspond to where the one or more events represented by the bubble occurred in the building; 
display in the bubble one or more of the plurality of numerical statistics that correspond to the one or more events represented by the bubble;
display one or more indicators along the timeline, each indicator corresponding to one or more of the plurality of events and is placed to show when the corresponding one or more of the plurality of events occurred in time along the timeline; and
wherein each of the one or more indicators along the timeline are configured to visually represent the severity and/or urgency of the abnormality associated with the corresponding event.

	13.	(Previously Presented) The computing device of claim 12, wherein when a new span of time is received from a user via the user interface, the controller is configured to update the bubbles and the correspond numerical statistics to be based on the plurality of events that occurred during the new span of time.



15.	(Canceled) 



16.	(Previously Presented) The computing device of claim 12, wherein receiving the selection of the span of time includes receiving a selection of a start time and an end time from the user.

17.	(Previously Presented) The computing device of claim 16, wherein the plurality of numerical statistics are updated based on those plurality of events that occurred between the start time and the end time and not based on those plurality of events that did not occur between the start time and the end time.

18.	(Currently Amended) A non-transitory computer readable medium that stores instructions, that when executed by a processor, are configured to:
retrieve information regarding each of a plurality of abnormal HVAC events associated with an HVAC system of a building, including a location in the building for each of the plurality of abnormal HVAC events, the information categorized into a plurality of categories;
	display a timeline and a building information model of at least part of a building on a graphical display; 
receive a selection of one or more of the plurality of categories 
receive a selection of a span of time from the user via the user interface; 
after receiving the selection of the span of time from the user via the user interface, display an icon at each of two or more locations in the model of the building, each icon representing one or more of the plurality of events that occurred during the selected span of time and is placed in the model of the building to correspond to where the one or more events represented by the icon occurred in the building, wherein each icon displays one or more numerical statistics based at least in part on the one or more events represented by the icon and on the selected category 

display one or more indicators along the timeline, each indicator corresponding to one or more of the plurality of events and is placed to show when the corresponding one or more of the plurality of events occurred in time along the timeline; and
wherein each of the one or more indicators along the timeline are configured to visually represent the severity and/or urgency of the abnormality associated with the corresponding event.

19.	(Previously Presented) The non-transitory computer readable medium of claim 18, wherein the building information model comprises a three-dimensional model of the building.

20.	(Canceled) 


21.	(Canceled)




	22.	(Previously Presented) The method of claim 2, wherein the one or more indicators include an elongated icon having a length that extends from a start time of the corresponding event to an end time of the corresponding event along the timeline, and wherein the elongated icon includes one or more of a thickness and a color that visually represents the severity and/or urgency of the abnormality associated with the corresponding event.
[AltContent: textbox ()]


Examiner’s Statement for Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance: After further consideration, it is noted that the prior art does not teach all the features of the claimed invention.

The closest prior arts are: Beaulieu et al. (US Patent Application 2013/0339080), Kuroiwa et al. (US Patent Application 2015/0112462) and Mackay et al. (US Patent Application 2014/0129180).
Beaulieu teaches a building system control and equipment fault and degradation prioritization.  
Kuroiwa teaches a planar diagram of a floor of a facility in which equipment are installed, and the units laid out on the floor, such as indoor units, are simultaneously displayed on a display apparatus with a timeline.


Applicant’s amendments clarify that the invention is directed towards displaying abnormal events associated with building operation on a timeline based on their urgency.  Examiner found no art teaching all elements of independent claims 2, 12 and 18 based on the examiner amendments.  Thus, their dependent claims 3, 5-10, 13-14, 16-17, 19 and 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176